Title: To John Adams from Timothy Pickering, 9 October 1797
From: Pickering, Timothy
To: Adams, John


(private)
Sir,Trenton Oct. 9. 1797.

Hearing Daniel W. Coxe, brother of Tench Coxe Esqr. had returned from New-Orleans, I wished to obtain what information he had collected in that quarter relative to the affairs of the United States. On the 6th instant I recd. from Tench Coxe an extract of a letter from his brother of which a copy is now inclosed.—On account of the commercial affairs of D. W. Coxe at New-Orleans, the communication was accompanied with a request that it might remain confidentially with the Government.
This extract confirms, what I have all along supposed, that the two Governors had been acting without orders from home: but expecting (as the Baron de Carondelet said in one of his proclamations in May) a rupture between France and the United States, in which Spain must of course become a party, they thought they exercised a prudent political foresight in retaining the posts, and might thereby render themselves meritorious in the eyes of their government.
I saw Dr. Rush on the evening of the 7th. He does not apprehend the smallest difficulty in the assembling of Congress at the time fixed by law—the second Monday in November. In the City of Philadelphia, he says the cases of fever are extremely rare at this time, and confining themselves to the city, there would be little risque in their convening at this moment. It is in Southwark chiefly that the disease has prevailed & still continues.
I have the honor to be / with great respect, / sir, your most obt. srvt.
Timothy Pickering
 Enclosure
                                                (Private)Septr. 29th 1797

Conformably to your desire for information on the Louisiana business, I send you the following details.
On the 16th or 17th July I arrived at New Madrid, and there learned from Monsr. Lasure, the Commandant, that Capt. Guyan, with 14 boats and three Companies of troops, had the day before passed by with military music playing, keeping the opposite bank, and, I think he added, with colours flying. Capt. Guyan himself landed at New Madrid as a matter of ceremony and respect to the Spanish Garrison. This meeting with Monr. Lasure was friendly, who informed him that he considered the passing of the American troops as, so far an infringement and unauthorized, that he should certainly prevent their further progress were he sufficiently strong, but unable to resist Superior numbers (having only 40 men) he could only protest against their passing, as an act, that might produce a rupture between the two Countries—The Commandant informed me that Capt. Guyan appeared so far to listen to his remonstrances, as to promise not to go below the Chickasaw Bluffs, but there to encamp. Monr. Lasure detained us a day and we were bearers of his protest to Governor Gayoso. Having taken a pilot at New Madrid, we continued to descend in the night and therefore missed Capt. Guyon and arrived at the Bluffs the next day, before him. This position was evacuated by the Spaniards, who had built a small fort on the opposite bank, where there was a Corporal and 12 men—Panton of Pensacola the Indian trader, has a store and a few huts at the Bluffs—Between this place and Nogales (or the Walnut Hills) we met a Spanish Government boat going up the river with presents destined to be distributed among the Chickasaws, Arkensaws, and other Indian tribes—On the 22nd July we arrived at the Walnut Hills (37 leagues above Natchez) I was forcibly struck with the strength and beauty of this situation, which from a sudden bend in the river and the height of the ground Commands very completely the passage of the Mississippi. We here landed and our party being all known to the Officers of the garrison, we remained a few hours, and the Commandant permitted us to view the fortifications and informed us of his force and preparations to receive the Americans should they attempt to pass—The force is 450 men with many of the Oldest and most experienced Officers in the service of the Colony, & the place is really in an excellent state of defence and daily improving and Strengthening. A new fort is likewise building on the most Commanding height. The day after (23d July) we arrived at the Natchez, when I first delivered Mr. Pickerings letter to Mr. Ellicott, and then called on Govr. Gayoso with two of our party by whom we were received with great politeness and detained to breakfast. Governor Gayoso married a Miss Watts, daughter of a Mr. Watts who settled in that Country many years since from Philadelphia.—I found her and Mrs. Watts both at Government house, and having letters for the latter, from Old Doctr. Redman (her Uncle) and Mr. Daniel Coxe, I was very graciously received. I mention the Governors marriage with an American lady as it leads to some observations, which I shall have occasion to make to you—
Gayoso had just received intelligence of his appointment to Louisiana, on which I first Congratulated him, and then turned the conversation to the negociation, which he immediately began to descant upon with great freedom. He mentioned his late disagreeable situation when attacked by the inhabitants of Natchez and spoke of Lieutenant , who Commands the American troops with great irritation, and expressed the strongest wish for the arrival of Captain Guyon to supercede the Lieutenant, whom he appeared to consider as having been a principal mover in the late disturbances. He mentioned Ellicott as a good man & a good Geographer, but one that he considered very unfit for his mission. He censured Monr. Lasure for opposing Captain Guyons descent, and said that orders had been sent up to the Walnut Hills not to oppose his passage. This, I have since reason to believe, was true, tho’ it did not correspond with what Baron Carondelet afterwards told me on that head. After leaving Gayoso, I called, by myself, on Mr. Ellicott and gave him the Philadelphia papers containing Mr. Pickerings report and the Presidents message, which he had not then seen. Ellicott mentioned to me nearly in the following terms, “that Gayoso and himself were then on the best terms possible, that not a day passed without a visit from him and a repetition of assurances, that the posts would soon be given up,” He added, “that he began to entertain sanguine expectations of succeeding,” as Gayoso was now well convinced that the tenure of the Natchez was impracticable on any other terms than those which the American settlers had lately dictated or might further chuse to insist on; that there were there then 10 Companies of organized American Insurgents and a number more would be found in case of an emergency—He related the affair of the attack on the Governor’s house nearly as you have seen it in the printed paragraph I sent you. He stated in support of his expectations of succeeding in adjusting the business without much further delay, “that the cannon had been lately carried away”—But it is a question whether this might not have been a measure of prudence to prevent their being turned against himself in case of a more serious rupture—I understood that the Lieutenant before alluded to (whose name I have forgotten) was on bad terms with Ellicott—and that they did not speak. This I am disposed to credit. Mr. Ellicott appeared to apprehend no opposition to Captain Guyons passing the Walnut Hills and wished him much to arrive—On my arrival at New Orleans I called on the Baron and gave him another sett of the same papers which I had left with Ellicott which he had not than seen—I read over to him the points cited in the President’s message as the asserted pretexts on the part of Spain for retaining the posts and he immediately noticed the President’s silence on that part of the Chevalier de Yrujo’s memorial, which complains of a grant of the navigation of the Mississippi to the British and which, he observed, was the most important point in difference. He added that the other matters were apparently put on such a footing by the President, that the difficulties on those points would be done away, but that the navigation of the river by the British was an insurmountable obstacle to the cession of the posts, unless the two Governments could come to arrangements through the Channel of negociation, that would do it away—As this difficulty was not mentioned by either Ellicott or Gayoso, it appeared to me strange, that the Baron should lay so much stress on it—But this mystery was afterwards solved by the Barons observations on Gayoso’s and Ellicott’s conduct. He censured the former for undertaking to say and do unauthorized things, and blamed Ellicott for not having communicated directly with himself, who was the only proper organ of communication on the part of Spain under the treaty—He approved of the conduct of Monsr. Lasure in protesting, which was done he said by his orders and that he had likewise directed the Commandant at Walnut Hills to oppose the passage of the American troops. He said much more, from all which it was evident that there had been a constant misunderstanding between him and Gayoso on the subject of the negociation—I observed to the Baron that as Gayoso was now in power he might probably undertake to fulfil the promises he had made to Ellicott. To this he replied, that though he (the Baron) was no longer Governor of the province Gayoso could not depart from that line of proceeding, which he had already laid down, and therefore until the point in difference was rectified, by our Government, or settled by negociation, that the posts would certainly, not be given up. On this subject he communicated so undisguisedly, that I am myself confirmed in a similar belief, which other circumstances have likewise tended to strengthen—A Monsr. Grandpres was appointed Gayoso’s successor at Natchez, & the Walnut Hills are lately much Strengthened & its garrison much Augmented. It is my opinion, that unless we proceed by hostile measures to enforce the delivery of the posts the Spaniards will be glad to let matters rest on their present footing untill they can be amicably settled.
The people generally in Louisiana would be happy to see France become the possessor of that Colony, provided the change could be effected without introducing the French principles of Colonial liberty to the Slaves of which the negro proprietors have the greatest dread—I augur favorably of Gayoso’s disposition towards the United States from many circumstances. His connexion with an American family will lead him into the American and English society at N. Orleans and will restrain his intercours with the French by whom he is generally disliked—He is a man of plausable character, timid, Capricious and fond of adulation—He is however much a man of the world for his rate of understanding, but may be easily led by consulting his whims and his interest. He is necessitous and extravagant and at present much in debt. I have given you in a very desultory way such facts and ideas as have occured to me on the subject, most of them unimportant but as you wished me to be particular I have been as much so as my time or a detail on paper will permit—A conversation with you would enable me to say much more.
You probably know that the Commerce of Louisiana as in other Spanish Colonies being under the sole direction of an intendant, is not to be considered as falling within the province of the Governor—Morales a Spaniard by birth and in his confined principles, is at present Intendant and shackles much, by his severity and dislike of every nation but his own, the trade of the Country.
                            
                        
                    